



COURT OF APPEAL FOR ONTARIO

CITATION: Consky v. Farooq, 2013 ONCA 393

DATE: 20130611

DOCKET: C54378

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Harvey S. Consky

Solicitor (Respondent)

and

Abdul Kasim Farooq

Client (Appellant)

Michael Czuma, for the appellant

Frank Feldman and Darrell Paul, for the respondent

Heard: June 10, 2013

On appeal from the order of Justice David Corbett of the Superior
    Court of Justice, dated August 30, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the retainer agreement is a contingency fee
    agreement that offended the
Solicitors Act
and, therefore, the
    confirmation of the assessment must be set aside.  We do not accept this
    submission for three reasons:

(1)

We agree with Justice Corbett that the retainer agreement was not a
    contingency fee agreement.

(2)

Even if it was a contingency fee agreement, the
Solicitors Act
does not apply retrospectively to it.

(3)

The appellant disavowed the agreement and asked for an assessment of the
    fairness and the reasonableness of the account.  That is what he got.

[2]

The appeal is dismissed, with costs fixed at $7,000, inclusive of
    disbursements and applicable taxes.


